Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Application No. 16/838,536, which is a reissue of U.S. Application No. 15/416,565 (hereinafter, the '565 application), entitled “OPERATING METHOD OF INPUT/OUTPUT INTERFACE”, which issued as U.S. Patent No. 9,934,169 (hereinafter, the '169 patent).  
 	The '565 application was filed as a continuation of U.S. Application No. 14/818,586, now U.S. Patent No. 9,575,923.  U.S. Application No. 14/818,586 was a continuation of U.S. Patent Application No. 14/093,916, now U.S. Patent No. 9,130,557.
 	The status of the claims is as follows: 
Claims 1-49 are pending.  Claims 1-21 are original or amended patent claims.  New claims 22-49 were added in a preliminary amendment filed April 2, 2020. 

Note:	U.S. Application No. 16/839,573 is a co-pending reissue of the '565 application.

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

RESTRICTION
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-21, drawn to high/low speed mode selection for output driver circuits of a memory interface, classified in CPC G11C 7/1051, data output circuits.
II. 	Claims 22-49, drawn to high/low speed mode selection for input circuits of a memory interface, classified in CPC G11C 7/1078, data input circuits.
 	The inventions are distinct, each from the other because of the following reasons: 
Inventions in Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if they are separately usable.  
 	In the instant case, the subcombination in Group II has separate utility such as not requiring the output driver circuitry, as required in claims 1-21 of Group I.  Furthermore, Group I has a separate utility such as being able to operate without the specific input circuitry required in claims 22-49 of Group II.  See MPEP § 806.05(d).  

Thus, this is a restriction required between subcombinations usable together.
Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 	Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic sources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues.

Accordingly, claims 1-21, corresponding to Group I will be examined on the merits herein.  Claims 22-49, corresponding to Group II, are withdrawn from consideration during the prosecution of this application.

DRAWINGS
 	The drawings filed April 2, 2020 are objected to because:  
The drawings are not in accordance with 37 CFR 1.84(p)(4), which requires that “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character.”  
Throughout the drawings a first memory device is alternatively designated as: 100, 100-1 or 100a.
Likewise, a second memory device is alternatively designated as: 
100’, 100-2 or 100b.
The drawings are not in accordance with 37 CFR 1.84(p)(5), which requires that “Reference characters not mentioned in the description shall not appear in the drawings.”  For example, element 100-2 (from FIG 24) is not mentioned in specification.

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.
				
SPECIFICATION
 	The disclosure is objected to because of the following informalities:
 (1)	The title of the invention is not descriptive of the claims.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “HIGH/LOW SPEED MODE SELECTION FOR OUTPUT DRIVER CIRCUITS OF A MEMORY INTERFACE”. 
(2)	The specification must be corrected in accordance with the changes to the reference characters, as noted above with regard to the drawing figures.
(3)	The specification is not in accordance with 37 CFR § 1.177(a), which requires that “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has .
Appropriate correction is required.

CONSENT
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
The application is objected to under 37 CFR 1.172(a) because the Consent of Assignee filed April 2, 2020 does not state the relationship of the person signing to the assignee of record.  
Note the following passage from the MPEP 1410.02(I):
“The consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. For applications filed before September 16, 2012, the consent must be signed by the assignee. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee. For a discussion of parties authorized to act on behalf of the assignee, see MPEP § 325 (for applications filed on or after September 16, 2012) and MPEP § 324 (for applications filed before September 16, 2012). The consent to the reissue application may use language such as: 
The XYZ Corporation, assignee of U.S. Patent No. 9,999,999, consents to the filing of reissue application No. 99/999,999 (or the present application, if filed with the initial application papers) for the reissue of U.S. Patent No. 9,999,999. 
_______________
Jane Doe											     Vice President,  									                XYZ Corporation” (emphasis added)

A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The reissue declaration filed April 2, 2020 is objected to for the following reasons:
The declaration states:
“This reissue application is a broadening reissue application.  Claims 1-21 of the original patent including independent claims 1, 6 and 17 were directed to an input/output interface including a mode selection circuit and an output driver block.
With respect to the original patent claims, one error was the failure to appreciate the benefit in broadly claiming an input/output interface having a mode register and an input receiver block.  New claims 22-30 and 41-49 help to resolve this error.  Furthermore another error was the failure to appreciate the benefit in broadly claiming a memory system having a memory device with a mode register and a first input receiver block, and a memory controller having a second input receiver block.  New claims 31-40 help to resolve this error.”

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
(1)	The amendments filed in this application indicate a clear intent to broaden the claims, however, the reissue oath/declaration filed with this application it fails to specifically identify a particular original claim which is in error.  The language “With respect to the original patent claims” does not specify a particular claim causing the error.  See 37 CFR 1.175 and MPEP § 1414.
(2)	The language “This reissue application is a broadening reissue application” as well as the amendments filed in this application indicate a clear intent to broaden the claims, however, the oath/declaration filed with this application does not indicate an error remedied by broadening.  Rather, the language “claiming an narrowing limitations with respect to the original patent claims.
(3)	The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which reissue can be based.  Specifically, since claims 1-21 have not been amended and since claims 22-49 have been withdrawn from consideration, there are no errors being corrected in the claims.  See 37 CFR 1.175 and MPEP § 1414.

The declaration must (a) identify a single word, phrase, or expression in that claim and/or (b) include a proper explanation of how the presence or absence of such word(s), phrase(s) or expression(s) renders the claims wholly or partly inoperative or invalid.  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  The difference between the amended or new claims and the original claims must be pointed out.  See 37 CFR 1.175 and MPEP § 1414. 

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original 

 	Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The nature of the defect(s) in the declaration are set forth above in the discussion of the objections to the declaration.  See 37 CFR 1.175. 

CLAIM INTERPRETATION - 35 U.S.C. 112, SIXTH PARAGRAPH
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being analyzed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder.  Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder.  
mode selection circuit 
mode selection signal 
output driver block 
output driver circuits 
termination circuit 

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by


The claim limitations listed below are each modified by functional language, as shown.  
mode selection circuit (“configured to”)
mode selection signal (“is configured to”)
output driver block (“configured to”)
output driver circuits (“being configured to”)
termination circuit (“configured to”)

 	Note: 	With regard to the claimed “circuit” elements, the circuitry as claimed describes the function of the circuits (e.g., the “mode selection circuit” configured to select a mode”), should provide sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  Consequently, “mode selection circuit”, “output driver circuits” and “termination circuit” do not meet Prong (B).
Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
mode selection signal (note mode select signal MSEL, used to control input/output interface 120)
output driver block (note output driver block 160B, as shown in Figure 6)


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-7, 15, 17 and 19 of U.S. Patent No. 9,130,557. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the features of the claims of the patent are either taught or suggested by claims of the present application.
Note the following side-by-side comparison of the claims:
U.S. Application No. 16/838,536
U.S. Patent No. 9,130,557
1. An input/output interface for a memory device comprising: 
a mode selection circuit configured to generate a mode selection signal; and
an output driver block configured to be connected to an input/output pad and to transmit an output data signal, the input/output pad being terminated with one of a VSSQ termination, a VDDQ termination and a termination off mode 
wherein each of the plurality of output driver circuits has different topology suitable for different operation speed, the operation speed selected from a group including a low speed operation, and a high speed operation faster than the low speed operation.


selecting, by an output block of the input/output interface, one of a plurality of output driver circuits according to a mode selection signal, the mode selection signal being a control signal for controlling an on-die termination (ODT) circuit included in the input/output interface, the mode selection signal 
outputting a data signal using the selected one of the plurality of output driver circuits.


In addition, the remaining patent claims are taught or suggested as shown below:
U.S. Application No. 16/838,536
U.S. Patent No. 9,130,557
4-6
2
3
4
7-8
5
1
6
2,5
7


Likewise, the limitations of claims 15, 17 and 19 of U.S. Patent No. 9,130,557 would be taught or suggested by claims 1-8 of the present application, for reasons and correlations similar to those described above.
Furthermore, the same could be said of the claim groups 9-16 or 17-21 of the present application teaching or suggesting the limitations of claims 1, 2-7, 15, 17 and 19 of U.S. Patent No. 9,130,557, for reasons and correlations similar to those described above.


CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
(1)	In claim 1, line 4, the pad “being terminated with” is unclear.
(2)	In claim 1, lines 7-8, “being configured to selectively operate” is unclear.  Does “selectively operate” mean that it might be turned on or off? Or does it mean that it operates to perform a selection?
(3)	In claim 1, lines 7-8, “being configured to selectively operate during transmitting” is unclear. Does this mean that the one output driver circuit is doing the transmitting?  Or does it mean that it is operating at the same time the transmitting is occurring?
(4)	In claim 2, “termination level” is undefined.  The language “termination voltage level” is suggested.
(5)	In claim 3, lines 2-3 are unclear inasmuch as a signal cannot receive information, because a signal is information.
(6)	In claims 7 and 8, “wherein pull-up driver” has no antecedent basis.

(8)	Claims 9-21 are rejected for reasons similar to claims 1-8 above (the exception being that claim 17 does have antecedent basis for the pull-up drivers).

ALLOWABLE SUBJECT MATTER
With the exception of the patents cited in the double patenting rejections described above, claims 1-21 appear to contain subject matter that is neither taught nor suggested by the prior art of record. 
In general, the specific field of the invention, i.e., the use of an on-die termination circuit and control signals for variable speed output were well known in the prior art.  
As an example, prior art reference Kim, U.S. Patent Application No. 2008/0164904, appears to be relevant to the claims, stating:
“the data input/output speed between the data processing unit and the semiconductor memory device is increased by controlling impedance on input/output pads through which the data of the semiconductor memory device are inputted and outputted.”

With reference to claim 1, for example, Kim teaches output driving (i.e., outputting a ODT driving signal), an input/output pad (note UDQ pad region 300) to transmit an output data signal, and selective operation to adjust the ODT timing for different operation speeds, including a low speed operation and a high speed operation faster than the low speed operation (note Figure 5, shown below).

    PNG
    media_image1.png
    798
    1284
    media_image1.png
    Greyscale

While Kim did explicitly teach a variable speed for the on-die termination circuit, nevertheless, neither Kim nor the other references made of record taught or suggested the claimed “An input/output interface for a memory device comprising: a mode selection circuit configured to generate a mode selection signal; and an output driver block configured to be connected to an input/output pad and to transmit an output data signal, the input/output pad being terminated with one of a VSSQ termination, a VDDQ termination and a termination off mode based on the mode selection signal, and the output driver block comprising a plurality of output driver circuits, and one of the plurality of output driver circuits being configured to selectively operate during transmitting the output data signal based on the mode selection signal, wherein each of the plurality of output driver circuits has different topology suitable for different operation speed, the 
Thus, neither Kim nor any of the references cited by the examiner or by applicant teach or suggest, either alone or in combination, each and all of the limitations of the independent claims.
CONCLUSION

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari at telephone number 571-272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees:
/J.W/Primary Examiner, Art Unit 3992